The defendant failed to file any brief within the time permitted by our Rules. He has, however, filed a motion in which he candidly concedes that defendant’s trial was free from prejudicial error and requests that we consider the record and award defendant a new trial if prejudicial error appears. In view of the defendant’s indigency, we have considered this appeal as an exception to the judgment, presenting the face of the record for review. We have reviewed the record and find that the defendant received a fair trial free from prejudicial error.
No error.